Exhibit 10.5

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

Williams Industrial Services Group Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms of the Williams Industrial Services
Group Inc. 2015 Equity Incentive Plan (the “Plan”) and this Performance-Based
Restricted Share Unit Agreement (the “Agreement”), the opportunity to earn all,
a portion,  or a multiple of the number of Restricted Share Units set forth
below, as of the Date of Grant set forth below. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan.

 

 

Name of Grantee:

[]

Date of Grant:

March 31, 2020

Number of Restricted Share Units:

[]

Vesting Date:

March 31, 2023

Performance Periods:

The 2020, 2021 and 2022 fiscal years of the Company

Performance Objective:

Achievement of the Company’s annual operating income and free cash flow targets
for each Performance Period, as set forth on Exhibit A

 

Terms of Agreement

1.          Grant of Restricted Share Units.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the Restricted
Share Units set forth above. Each Restricted Share Unit shall represent the
contingent right to receive one Share and shall at all times be equal in value
to one Share. The Restricted Share Units shall be credited in a book entry
account established for the Grantee until payment in accordance with Section 4
hereof (or forfeiture in accordance with Section 3 hereof).

2.          Vesting of Restricted Share Units.

(a)         In General.  Subject to the Grantee’s compliance with the
restrictions of Section 8 hereof, or the terms of the Restrictive Covenants
Agreement (as defined in Section 8) or of any separately executed covenant not
to compete with the Company, as applicable:

(i)          Award.  The Restricted Share Units shall be allocated in three
equal portions to each of the three Performance Periods identified above.  The
Grantee’s right to receive all, a portion, or a multiple of the portion of the
Restricted Share Units allocated to a Performance Period shall be contingent
upon the extent to which the Company achieves the Performance Objectives
established for that Performance Period in accordance with the payout levels set
forth in the attached Exhibit A.  After the end of each Performance Period, the
Compensation Committee of the Board (the “Committee”) shall determine in writing
the extent, if any, to which the Performance Objective(s) for that Performance
Period have been satisfied and shall determine the percentage, if any, of the
Restricted Share Units allocated to

 

 








 

that Performance Period that shall be payable to Grantee, subject to the vesting
requirements set forth below.  The earned portion of the Restricted Share Units
allocated to a Performance Period shall vest on the Vesting Date, provided that
the Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the Vesting Date.

(ii)        Continuous Employment.  For purposes of this Section 2, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his or her employment among the Company and its Subsidiaries.

(b)         Involuntary Termination or Termination for Good Reason.  If, prior
to the Vesting Date, the Grantee’s employment with the Company or a Subsidiary
is terminated (x) by the Company or a Subsidiary without Cause (as defined in
the Plan) or by reason of the Grantee’s Disability (as defined in the long-term
disability plan of the Company or a Subsidiary applicable to the Grantee), (y)
by the Grantee for Good Reason (as defined in the Plan), or (z) as a result of
the Grantee’s death, then, except as otherwise provided in paragraph (c) below,
and provided that, within forty-five (45) days after such termination, the
Grantee (or the Grantee’s estate, beneficiary or other successor) shall have
executed and delivered a release of claims in a form provided by the Company and
such release of claims shall have become effective and irrevocable in accordance
with its terms, the Grantee shall become vested in the portion of the Restricted
Share Units equal to the product of: (i) the portion of the Restricted Share
Units that would have become vested under this Agreement had the Grantee
remained continuously employed with the Company or a Subsidiary through the
Vesting Date (based on actual performance results for each of the three
Performance Periods), multiplied by (ii) a fraction based on the number of days
of continuous employment with the Company or a Subsidiary completed by the
Grantee from the Date of Grant through the Vesting Date.

(c)         Change in Control.  The provisions of Section 21 of the Plan shall
apply in the event of a Change in Control.

3.          Forfeiture of Restricted Share Units.

(a)         Forfeiture of Unvested Award.  The Restricted Share Units that have
not yet vested pursuant to Section 2 (and any right to unpaid Dividend
Equivalents under Section 8 with respect to the Restricted Share Units), shall
be forfeited automatically without further action or notice if (i) the Grantee
ceases to be employed by the Company or a Subsidiary prior to the Vesting Date,
except as otherwise provided in Section 2(b) or 2(c), (ii) the Grantee breaches
any of the restrictions of Section 8 hereof, the Restrictive Covenants Agreement
or of any separately executed covenant not to compete with the Company, as
applicable, or (iii) the Company fails to achieve the Performance Objectives
during the applicable Performance Periods.

(b)         Repayment of Award.  The Restricted Share Units shall be subject to
the provisions of Section 20 of the Plan regarding forfeiture and repayment of
awards in the event of (i) the Grantee engaging in Detrimental Activity, (ii)
the Grantee’s breach of any of the restrictions of Section 8 hereof, the
Restrictive Covenants Agreement (as defined herein) or of any separately
executed covenant not to compete with the Company, as applicable, or (iii) as
provided pursuant to the Company’s Compensation Recovery Policy.  Clause (ii) of
the immediately preceding sentence shall be construed as a return of
consideration due to the Grantee’s violation of his or her promises under
Section 8 of this Agreement, the Restrictive Covenants Agreement or any
separately executed covenant not to compete with the Company, as applicable, and
not as a liquidated damages clause.  Nothing contained herein shall eliminate,
reduce or compromise (x) the Company’s right to assert that the restrictions
provided for in Section 8 of this Agreement, the Restrictive Covenants Agreement
or any separately executed covenant not to compete with the Company, as
applicable, are fully enforceable as written, or as modified by a court of
competent





2




 

jurisdiction as provided therein, (y) the application of temporary or permanent
injunctive relief as a fully appropriate and applicable remedy to enforce the
restrictions as provided therein, or (z) the Company’s right to pursue other
remedies at law or in equity.  This Section 3(b) shall survive and continue in
full force in accordance with its terms and the terms of the Plan
notwithstanding any termination of the Grantee’s employment or the payment of
the Restricted Share Units as provided herein.

4.          Payment of Vested Restricted Share Units.  Except as otherwise
provided in Section 14 of this Agreement, the Company shall deliver to the
Grantee the Shares underlying the vested Restricted Share Units (if any) within
thirty (30) days following the Vesting Date.  Notwithstanding anything in this
Agreement to the contrary, the Company may settle vested Restricted Share Units
in cash based on the Fair Market Value of the Shares otherwise deliverable under
this Agreement on the date of settlement.

5.          Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.

6.          Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
subject to the terms and conditions of this Agreement and the Plan, and the
rights of the Grantee will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.

7.          Payment of Dividend Equivalents.  Upon payment of a vested
Restricted Share Unit, the Grantee shall be entitled to a cash payment (without
interest) equal to the aggregate cash dividends declared and payable with
respect to one (1) Share for each record date, if any, that occurs during the
period beginning on the Date of Grant and ending on the date the vested
Restricted Share Unit is paid (the “Dividend Equivalent”).  The Dividend
Equivalents shall be forfeited to the extent that the underlying Restricted
Share Unit is forfeited and shall be paid to the Grantee, if at all, at the same
time that the related vested Restricted Share Unit is paid to the Grantee in
accordance with Section 4.

8.          Non-Solicitation; Confidentiality; Ownership of Work Product.  In
the event that the Grantee is a party to one or more separately executed
agreements with the Company, the terms of which restrict (w) the Grantee’s
ability to solicit customers of the Company, (x) the Grantee’s ability to
solicit employees of the Company, (y) the Grantee’s ability to use or disclose
confidential information or trade secrets of the Company, or (z) the ownership
of works (collectively, the “Restrictive Covenants Agreement”), then the terms
of such applicable restriction or restrictions in the Restrictive Covenants
Agreement shall govern in lieu of the corresponding restriction or restrictions
set forth in this Section 8, respectively.  In consideration of, and as a
condition to, the Grantee’s employment by the Company, the grant of the
Restricted Share Units, a portion of the compensation and other benefits to be
paid to the Grantee during such employment, the potential disclosure to the
Grantee of Confidential Information (as hereinafter defined) in connection with
such employment and other good and valuable consideration, the Grantee and the
Company agree as follows:

8.1        Non-solicitation of or provision of competitive activities or
services to Customers.   During the Restricted Period, subject to (e) below, the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an





3




 

owner, a shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) undertake or engage in any of the following activities
without the prior written consent of the Company:

 

(a)           Solicit (or assist in soliciting), provide, or offer to provide
activities or services that are competitive with the Business of the Company to
any customer (past or current) or actively sought prospective customer (or any
owner, shareholder, partner, employee, agent or advisor of any past, current or
prospective customer) with whom the Grantee had material contact at any time
during the Grantee’s employment with the Company; and/or

 

(b)          Ask, suggest, intimate or imply to any customer (past or current)
or actively sought prospective customer of the Company with whom Grantee had any
material contact during the Grantee’s employment with the Company, that such
customer consider placing or moving an order for services that are competitive
with the Business of the Company, or all or any portion of such customer’s
business relating to services that are competitive with the Business of the
Company, to any other supplier or service provider that provides services that
are competitive with the Business of the Company;

 

(c)         Solicit, induce or attempt to induce any customer, supplier,
distributor, franchisee, licensee, or other individual or entity with whom
Grantee had any material contact during the Grantee’s employment with the
Company that has any business relationship with the Company or any of its
affiliates to cease doing business with the Company or any of its affiliates, or
in any way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee, or any other individual or entity and the
Company or any of its affiliates; and/or

 

(d)         Disparage, criticize, derogate, denigrate, or deprecate the Company
or any of its products services or employees to any past, current or prospective
customer of the Company; provided, however,

 

(e)         If the Company does not provide Grantee with a Severance Payment,
then the Grantee may undertake the activities described in Sections  8.1 (a) and
(b) on behalf of himself/herself or a competing business or entity provided that
such activities relate to projects, bids, or jobs that are not related (directly
or indirectly) to past or existing projects, bids, jobs, or opportunities for
which, on behalf of the Company, Grantee performed services, worked on, was
involved with, or about which Grantee had access to confidential information.

 

Nothing in this Agreement shall be construed to prohibit the conduct described
in Section 8.1 by Grantee on behalf of and for the benefit of the Company during
the term of Grantee’s employment by the Company.

 

8.2       Non-solicitation of Employees.   During the Restricted Period the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) solicit, recruit, induce, entice, endeavor or assist in
any effort to cause any person employed by the Company to end such person’s
employment with the Company (whether or not such person would commit a breach of
contract by accepting such other employment).

 

8.3       Tolling.  In the event that a court of competent jurisdiction
determines that Grantee  has violated, or is in violation of, Grantee’s
obligations under this Section 8, the Restricted Period shall be deemed tolled
for an amount of time equal to the amount of time a court finds that Grantee was
or acted in violation of this section.  Moreover, in the event the
enforceability of any of the terms of this Section 8 shall be challenged in
court and as a result, Grantee is not enjoined from breaching any of Section 8,
and a court of competent jurisdiction (including appellate courts) subsequently
finds that the challenged





4




 

covenant is enforceable and orders compliance with the covenant, the Restricted
Period shall be deemed tolled for an amount of time equal to the time from entry
of an order finding that the covenant is not enforceable through such time as
Grantee is ordered by a court to comply with the covenant.

 

8.4       “Restricted Period.” For purposes of this Section 8, if the Grantee
terminates his or her employment with the Company for any reason other than Good
Reason, or if the Company terminates Grantee’s employment with the Company for
Cause, both as defined in the Plan, the term Restricted Period means the
duration of the Grantee’s employment with the Company and a period of one (1)
year following the last date that the Grantee is employed by the Company.  If
the Company terminates Grantee’s employment without Cause or the Grantee
terminates his or her employment with the Company for Good Reason, then the term
Restricted Period means the duration of the Grantee’s employment with the
Company and a period of time equal to the Grantee’s employment with the Company,
but in any event not to exceed six (6) months, following the last date that the
Grantee is employed by the Company.

 

8.5       Severance Payment” for purposes of this Section 8,  means the payment,
if any, provided by the Company to the Grantee as part of an agreement regarding
the termination of the employer-employee relationship which provides or a
severance payment, or other compensation, as the result of termination of
employment.

 

8.6        Trade Secrets.

 

(a)         The Grantee shall hold in confidence all Trade Secrets of the
Company and/or its customers (the “Associated Companies”) that have or will come
into the Grantee’s knowledge or possession during the Grantee’s employment by
the Company and shall not disclose, publish or make use of such Trade Secrets at
any time without the prior written consent of the Company for so long as the
Trade Secret remains a trade secret.

 

(b)         Notice of Immunity under Defend Trade Secrets Act. Grantee is hereby
notified that the following immunities exist under the U.S. Defend Trade Secrets
Act of 2016: (1) An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

 

8.7        Confidential Information.   The Grantee shall hold in confidence all
Confidential Information of the Company or of the Associated Companies that have
or will come into the Grantee’s knowledge or possession during the Grantee’s
employment by the Company and shall not disclose, publish or make use of such
Confidential Information without the prior written consent of the Company for so
long as the Confidential Information remains confidential.

 

8.8        Return of Company Property.   Upon the request of the Company or, in
any event with or without a request upon the termination of the Grantee’s
employment with the Company, the Grantee shall deliver to the Company all
memoranda, notes, records, manuals or other documents (including, but not
limited to, written instruments, voice or data recordings, or computer tapes,
disks or files of any nature), including all copies of such materials and all
documentation prepared or produced in connection therewith, pertaining to the
performance of the Grantee’s services for the Company, the Business of the





5




 

Company or of the Associated Companies, or containing Trade Secrets or
Confidential Information of the Company or pertaining to the Company’s Business
or the Associated Companies’ business, whether made or compiled by the Grantee
or furnished to the Grantee.   Upon the request of the Company and, in any
event, upon the termination of the Grantee’s employment with the Company, the
Grantee shall also deliver to the Company all computers, credit cards,
telephones, office equipment, software, and other property the Company furnished
to or in the possession of the Grantee.

 

8.9        Interpretation.   The restrictions stated in this Section 8 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable law.   Nothing in this Agreement is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under applicable law to protect its trade secrets and
confidential information.

 

8.10      “Trade Secret” means information without regard to form, including but
not limited to any technical or nontechnical data, formula, pattern,
compilation, program, device, method, technique drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers or other information similar to any of the foregoing, which (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

8.11      “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company (and/or its customers) and not
generally known to the public or to competitors of the Company.

 

8.12      The Company shall own all Work Product.  “Work Product” means all
intellectual property rights including all Trade Secrets, registered and
unregistered copyrights under U.S. and international law, copyrightable material
or works, patents, patentable inventions, discoveries and improvements, and
other intellectual property rights, in any technology software, data files
documentation, or other work product or material that relates to the business
and/or  interests of the Company and that the Employee conceives, develops,
creates or delivers (whether individually or working with others) to the Company
at any time during the Employee’s employment with the Company. All Work Product
shall be considered work made for hire by the Grantee and owned by the
Company.   The Grantee hereby irrevocably relinquishes for the benefit of the
Company and its assigns any moral rights in and to the Work Product recognized
by applicable law.

 

8.13      If any of the Work Product may not, by operation of law, be considered
work made for hire by the Grantee for the Company, or if ownership of all right,
title, and interest in and to the intellectual property rights therein shall not
otherwise vest exclusively in the Company, the Grantee hereby agrees to assign,
and upon creation thereof automatically assigns, without further consideration,
the ownership of all Trade Secrets, registered and unregistered copyrights under
United States and international law, copyrightable material or works, patents,
patentable inventions: and other intellectual property rights therein to the
Company, its successors and assigns.

 

8.14      The Company, its successors and assigns, shall have the right to
obtain and hold in its or their own name copyright registrations, trademark
registrations, patents and any other protection available in the foregoing.

 

8.15      The Grantee agrees to perform, upon the reasonable request of the
Company, during or after employment such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including but not limited to: (a) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance;
(b) assisting in the





6




 

preparation, prosecution, procurement, maintenance and enforcement of all
copyrights and, if applicable, patents with respect to the Work Product in any
countries; (c) providing testimony in connection with any proceeding affecting
the right, title, or interest of the Company in any Work Product; and (d)
performing any other acts deemed necessary or desirable to carry out the
purposes of this Agreement.   The Company shall reimburse any reasonable
out-of-pocket expenses incurred by the Grantee at the Company’s request in
connection with the foregoing, including (unless the Grantee is otherwise being
compensated at the time) a reasonable and pre-agreed per diem or hourly fee for
services rendered following termination of the Grantee’s employment.

8.16      Miscellaneous.

 

(i)          The Grantee acknowledges that the restrictions, prohibitions and
other provisions in this Section 8 are reasonable, fair and equitable in scope,
terms and duration, and are necessary to protect the legitimate business
interests of the Company.  The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Grantee imposed by Section 8 be reasonable in
scope and in all other respects.  If for any reason any court of competent
jurisdiction shall find any provisions of Section 8 unreasonable in scope or
otherwise, the Grantee and the Company agree that the restrictions and
prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
Applicable Law in such jurisdiction.  The Grantee agrees to disclose the
existence of this Agreement to any subsequent employer.

 

(ii)         The Grantee hereby agrees that any remedy at law for any breach or
threatened breach of the provisions of Section 8 will be inadequate and that the
Company will be entitled to injunctive relief in addition to any other remedy
the Company might have under this Agreement.  The Grantee hereby expressly
acknowledges that the harm which might result to the Company’s business as a
result of any noncompliance by the Grantee with the provisions of this Section 8
would be largely irreparable.  The parties agree that if the Company pursues
legal action to enforce the terms and conditions of this Section 8 and obtains
all or part of the relief sought, the Grantee shall be responsible for the
reasonable attorney’s fees and costs of the Company in bringing such action.

 

(iii)       Notwithstanding any other provision of this Agreement or the Plan,
the rights and obligations of the parties hereto, and any claims or disputes
relating to this Section 8 shall be governed by and construed in accordance with
the laws of the State of Georgia without giving effect to the principles of
conflict of laws thereof.  Each party agrees that any action arising out of or
relating to this Section 8 shall be brought in the Superior Court of Dekalb
County, Georgia or the United States District Court for the Northern District of
Georgia,  or if the action is brought by the Company and if Grantee resides in
Georgia, the Superior Court of the Georgia county in which Grantee resides in
Georgia if so required by law, and accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of those courts, and
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action in those jurisdictions.

 

(iv)       For purposes of this Section 8, the term “Company” shall be deemed to
include Williams Industrial Services Group Inc., its Subsidiaries and
affiliates, and all of their respective successors and assigns.

9.          No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor





7




 

limit or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment or adjust the compensation of the Grantee, in each case
with or without Cause.

10.        Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

11.        Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Share Units and the
Dividend Equivalents.  The Company does not guarantee any particular tax
treatment or results in connection with the grant or vesting of the Restricted
Share Units, the delivery of Shares or the payment of Dividend Equivalents.  To
the extent the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection with the delivery of Shares
or cash under this Agreement, then, except as otherwise provided below, the
Company or Subsidiary (as applicable) shall retain a number of Shares (or an
amount of cash) otherwise deliverable hereunder with a value equal to the
required withholding (based on the Fair Market Value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes at any time
other than upon delivery of the Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to (a)
require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).   If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes with respect to Dividend Equivalents, then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to reduce the cash payment related to the Dividend Equivalent by the
applicable tax withholding.

12.        Adjustments.  The number and kind of shares of stock deliverable
pursuant to the Restricted Share Units are subject to adjustment as provided in
Section 16 of the Plan.

13.        Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.

14.        Section 409A of the Code.  It is intended that the Restricted Share
Units and any Dividend Equivalents provided pursuant to this Agreement shall be
exempt from, or comply with, the requirements of Section 409A of the Code, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code.  In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Restricted Share Units or any Dividend
Equivalents constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines





8




 

“Good Reason” in a manner such that the Grantee’s termination of employment for
Good Reason would not be treated as an involuntary separation from service for
purposes of Section 409A of the Code), then the following rules shall apply,
notwithstanding any other provision of this Agreement to the contrary:

(a)         The Company will deliver the Shares underlying any Restricted Share
Units that become vested in accordance with Section 2(b) or 2(c) of this
Agreement and pay any Dividend Equivalents with respect to those vested
Restricted Share Units within thirty (30) days after the first to occur of (i)
the applicable Vesting Date; (ii) the occurrence of a Change in Control that is
also a “change in the ownership,” a “change in the effective control,” or a
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Section 409A of the Code; or (iii) the Grantee’s
“separation from service” within the meaning of Section 409A of the Code; and

(b)         If the Restricted Share Units (and any related Dividend Equivalents)
become payable as a result of the Grantee’s separation from service (other than
as a result of the Grantee’s death) and the Grantee is a “specified employee” at
that time within the meaning of Section 409A of the Code (as determined pursuant
to the Company’s policy for identifying specified employees), the Company will
deliver the Shares underlying the vested Restricted Share Units and pay any
related Dividend Equivalents to the Grantee on the first business day that is at
least six months after the date of the Grantee’s separation from service (or
upon the Grantee’s death if the Grantee dies before the end of that six-month
period).

15.        Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in a material way the rights
of the Grantee under this Agreement without the Grantee’s consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may be provided in the
Plan.

16.        Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17.        Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. Except with respect to the provisions of the Restrictive
Covenants Agreement and of any separately executed covenant not to compete with
the Company expressly referenced herein, this Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 8 hereof, in the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall
govern.  The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions that arise in connection with the grant of Restricted
Share Units.

18.        Successors and Assigns.  Without limiting Section 5, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.        Governing Law.  Except as otherwise provided in Section 8 hereof, the
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of Delaware, without giving effect to the principles of
conflict of laws thereof.





9




 

20.        Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third-party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

21.        Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Senior Vice
President, Chief Administrative Officer, General Counsel and Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

22.        No Fractional Shares.  Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total shares issued exceed the total units granted under this
award.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

 

 

By:

 

 

Name:  Tracy D. Pagliara

 

Title:     President and Chief Executive Officer

 

 

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company's most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing on the Company's intranet site, and you consent to
receiving this Prospectus Information electronically, or, in the alternative,
agree to contact [], at [], to request a paper copy of the Prospectus
Information at no charge.

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

[]

 





10




 

EXHIBIT A

PERFORMANCE OBJECTIVES FOR THE

PERFORMANCE PERIODS


One third of the Restricted Share Units is allocated to each of the three
Performance Periods listed below (fiscal years 2020, 2021 and 2022) and then
allocated 50%-50% between the two Performance Objectives for each Performance
Period.  The earned portion of the Restricted Share Units allocated to a
Performance Period shall vest on the Vesting Date, provided that the Grantee
shall have remained in the continuous employ of the Company or a Subsidiary
through the Vesting Date.

 

Performance
Objective*

Weighting

Performance Period =
Fiscal Year

Threshold
(50% payout of 1/3 of the Restricted Share Units)

Target
(100% payout of 1/3 of the Restricted Share Units)

Maximum
(200% payout of 1/3 of the Restricted Share Units)

Operating Income

50%

2020

$12,164,000

$13,515,000

$16,218,000

2021

$15,204,000

$18,245,000

$24,327,000

2022

$19,005,000

$24,631,000

$36,491,000

Free Cash Flow

50%

2020

$9,498,000

$10,553,000

$12,664,000

2021

$11,872,000

$14,247,000

$18,995,000

2022

$14,840,000

$19,233,000

$28,493,000

 

*  Operating Income is defined as gross margin less SG&A expenses.  Free Cash
Flow is defined as adjusted EBITDA less interest, CapEx and cash taxes. 
Straight line interpolation will be used for performance between threshold,
target and maximum levels.

If the applicable threshold level is achieved for a Performance Objective for
the 2022 fiscal year, then the average payout level (as a % of target) for that
Performance Objective for the 2021 and 2022 fiscal years is calculated, and that
average payout level replaces the lower of the actual payout level for either
fiscal year 2021 or 2022, as applicable.  This design feature applies separately
to each Performance Objective.  The purpose of this design feature is to reward
participants for cumulative 3-year results over the 2020 budget, even if not
evenly distributed in years 2021 and 2022 (e.g., if revenue forecasted for 2021
is not realized until 2022, resulting in stronger year 2022 performance).

Notwithstanding any other provision of this Agreement, the Committee may in its
sole discretion, and without the consent of the Grantee or any other persons,
modify the payout formulas, Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable (i) to reflect changes in accounting principles or tax
laws, (ii) to reflect a change in the business, operations, corporate structure
or capital structure of the Company or its Subsidiaries, the manner in which it
conducts its business, or other events or circumstances not contemplated at the
time Performance Objectives were established; or (iii) in such other
circumstances as the Committee may determine, in its sole discretion.  Moreover,
the Committee may, in its sole discretion, and without the consent of the
Grantee or any other persons, reduce or increase the percentage of Restricted
Share Units earned for any Performance Period, regardless of the level of
attainment of the Performance Objectives, at any time prior to the payment of
the Restricted Share Units, in light of the quality of the financial results, or
such other factors as the Committee deems relevant, including changed or special
circumstances that arose during the Performance Periods.

11

